     Case 5:18-cv-04071-DDC-ADM Document 214 Filed 08/28/20 Page 1 of 2




              United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

ANTHONY J. HAMPTON,

                    Plaintiff,

v.                                                Case No. 18-4071-DDC-ADM

BARCLAYS BANK DELAWARE,
DISCOVER BANK,
LOANDEPOT.COM, LLC,
MARKETPLACE LOAN GRANTOR TRUST,
EQUIFAX, INC.,
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
TRANSUNION, LLC,
DOES 1-10,

                    Defendants.

              AMENDED JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the court. This action came before the court. The issues have been
      considered and a decision has been rendered.


Consistent with the Memorandum and Order (Doc. 181) filed on December 11,
2019, plaintiff’s claims against defendant Discover Bank are dismissed under Fed.
R. Civ. P. 12(b)(6) for failing to state a plausible claim for relief.

Consistent with the Memorandum and Order (Doc. 208) filed on August 13, 2020,
the action is dismissed on the merits. The court enters judgment in the amount of
$5,629.33, plus interest, and reasonable attorneys’ fees and costs in Barclays’s favor
and against plaintiff.
    Case 5:18-cv-04071-DDC-ADM Document 214 Filed 08/28/20 Page 2 of 2

____08/28/2020                          TIMOTHY M. O’BRIEN
    Date                                CLERK OF THE DISTRICT COURT

                                        by: __s/ Megan Garrett_____________
                                               Deputy Clerk

                                        APPROVED BY

                                        s/ Daniel D. Crabtree
                                        Daniel D. Crabtree
                                        United States District Judge




                                    2
